Hamilton, Judge,
delivered the following opinion:
Upon rendition of the decision in this case, the petitioner prays an appeal in open court and asks that bail be fixed. The respondent opposes the application, and calls attention to rules 33 and 35 of the circuit court of appeals, which say that, pending a writ of error upon habeas corpus, the custody of the petitioner shall not he changed, hut seems to leave some discretion to the court. It appears that a considerable part of the sentence imposed will have expired before a hearing can probably be had upon the writ of error. The question is, Should this appeal to the discretion of the court in the matter of bail vel non?
*101In my judgment, the case does not present such a situation as calls for the exercise of this discretion. However, it is possible that the circuit court of appeals, or a judge of that court, may think otherwise and yet would not wish to disturb the exercise of this court’s discretion. So, in furtherance of the appellate proceedings, an order will he entered in case proper bond and other papers are filed this day in the matter of writ of error, directing the marshal to execute the order remanding the prisoner to the jailer at Mayaguez on the 15th day of August, unless on or before that date the circuit court of appeals for the first circuit, or one of the judges thereof, issues an order admitting the prisoner to bail.
It is so ordered.